Citation Nr: 0703618	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
from March 14, 2000, to April 13, 2005, for patellofemoral 
syndrome of the left knee with degenerative changes, and for 
a rating higher than 30 percent as of April 14, 2005.  

2.  Entitlement to an initial compensable rating for chronic 
pain syndrome.  

3.  Entitlement to an initial compensable rating for 
costochonritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
2000.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for patellofemoral syndrome of the left knee with 
degenerative changes (hereinafter left knee disability), 
chronic pain syndrome, and costochonritis, evaluated as 
noncompensably disabling from March 14, 2000.  The veteran 
perfected an appeal of the decision seeking higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2004 rating decision, the RO increased the 
disability rating for the left knee disability to 10 percent 
effective March 14, 2000.  In May 2005, the RO increased the 
disability rating to 30 percent effective April 14, 2005.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of a higher 
evaluation for left knee disability remains in appellate 
status.


FINDINGS OF FACT

1.  From March 14, 2000, to April 13, 2005, the veteran's 
left knee disability was manifested by full range of motion 
and no joint instability.  

2.  Since April 14, 2005, the veteran's left knee disability 
is manifested by full range of motion and no joint 
instability; however, there is decreased range of motion, 
fatigue and lack of endurance on repetitive use.  

3.  The veteran's chronic pain syndrome does not require 
continuous medication for control.  

4.  The veteran's costochonritis is manifested by 
intermittent chest pain which does not result in any 
functional limitations.  


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for an initial rating 
higher than 10 percent from March 14, 2000, to April 13, 
2005, for the left knee disability, or for a rating higher 
than 30 percent as of April 14, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 
5003, 5260, 5261 (2006).  

2.  The schedular criteria are not met for an initial 
compensable rating for chronic pain syndrome.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
(DC) 5025 (2006).  

3.  The schedular criteria are not met for an initial 
compensable rating for costochonritis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.73, DC 5321 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in April 
2004, after the initial adjudication of his claims in the 
December 2000 rating decision at issue.  But in Pelegrini II, 
the Court clarified that in these type situations, where the 
veteran did not receive VCAA notice until after the initial 
adjudication of his claims, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claims and sent him supplemental statements of the case 
(SSOCs) in October 2004, January 2005, May 2005 and August 
2005, following the VCAA notice compliance action.  He was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notice.  In 
March 2006, the veteran's representative stated that they had 
no further argument to submit.  Therefore, there is no 
prejudice to the veteran because his claims were 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence or information is in your possession, please 
send it to us."  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claims, but he was not 
provided notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's increased rating 
claims, any question about the appropriate effective date to 
be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes reports of VA examinations.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2006).  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Entitlement to an initial rating higher than 10 percent from 
March 14, 2000, to April 13, 2005, for patellofemoral 
syndrome of the left knee with degenerative changes, and for 
a rating higher than 30 percent as of April 14, 2005.  

The veteran's left knee disability is evaluated pursuant to 
DC 5003-5260.  Under DC 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 

Under DC 5260 for limitation of flexion of the leg, a 10 
percent rating is warranted where flexion is limited to 45 
degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees, and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260 (2006).  

Under DC 5261 for limitation of extension of the leg, a 10 
percent evaluation is warranted where extension is limited to 
10 degrees, a 20 percent evaluation is warranted where 
extension is limited to 15 degrees, a 30 percent evaluation 
is warranted where extension is limited to 20 degrees, a 40 
percent evaluation is warranted where extension is limited to 
30 degrees, and a 50 percent rating is warranted where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261 (2006).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Under DC 5257, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257 (2006).

Analysis

In the December 2000 rating decision at issue, the RO granted 
service connection for left knee disability and initially 
assigned a noncompensable disability rating effective March 
14, 2000.  The veteran appealed for a higher initial rating.  
See Fenderson, supra.  In October 2004, the RO increased the 
disability rating to 10 percent with the same effective date 
as the prior rating - March 14, 2000.  Thereafter, a VA 
examination was conducted on April 14, 2005.  In May 2005, 
based in part on the results of that evaluation, the RO 
increased the disability rating to 30 percent effective April 
14, 2005.  

A.  Higher than 10 percent from March 14, 2000, to April 13, 
2005.  

On VA examination in May 2000, the veteran complained of 
intermittent morning pain and stiffness in the knee.  He 
indicated that the pain was aggravated by climbing stairs and 
cold weather changes.  He indicated that the left knee 
patella occasionally dislocated and gave way.  This occurred 
usually two or three times in a six month period.  Physical 
examination of the left knee revealed normal range of motion 
of the knee with negative drawer and McMurray's tests.  There 
was a negative apprehension test with attempted lateral 
dislocation of the patella.  There was mild tenderness with 
range of motion.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  X-ray of the knee was negative.  The diagnosis was 
left knee patellofemoral syndrome.  

On VA examination in August 2003, range of motion of the left 
knee was 0 to 140 degrees.  There was no pain, fatigue, 
weakness, lack of endurance, or incoordination limiting the 
range of motion.  The veteran did have lateral ligament 
tenderness.  Drawer and McMurray tests were within normal 
limits.  The examiner stated that there was no evidence of 
recurrent subluxation, locking pain, or joint effusion.  

Based upon this evidence, the Board finds that the veteran's 
left knee disability does not warrant a rating higher than 10 
percent.  The May 2000 and August 2003 VA examinations showed 
that the veteran had full range of motion (0 to 140 degrees).  
Therefore, the criteria are not met for a 20 percent rating 
under either DC 5260 or 5261.  

In addition, both examinations revealed that the left knee 
did not exhibit instability.  As such, DC 5257 is not for 
application.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  The clinical 
findings of record, however, do not reflect impairment that 
warrants a higher rating.  In this case, not only do the VA 
examinations show that the veteran had full range of motion 
in the left knee, the August 2003 VA examiner specifically 
stated that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case. 

Moreover, since the veteran has full range of motion in his 
left knee, he also cannot receive separate ratings for 
limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) (where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.).

Under these circumstances, the Board finds no basis exists 
for the assignment of a schedular rating in excess of 10 
percent for the period March 14, 2000, to April 13, 2005, for 
the veteran's service-connected left knee disability.  

B.  Higher than 30 percent from April 14, 2005.  

On VA examination in April 2005, range of motion of the left 
knee was 0 to 140 degrees with crepitus on flexion and 
extension.  It was noted that he occasionally got effusion in 
the left knee.  Drawer and McMurray tests were within normal 
limits.  It was noted that pain caused marked decreased range 
of motion after repetitive use.  He could only flex his left 
knee from 0 to 20 degrees until it popped back into place.  
X-rays of the left knee showed mild degenerative changes.  

In reviewing this evidence, the Board finds that for the 
period beginning April 14, 2005, a rating higher than 30 
percent is not warranted for the left knee disability.  

The Board notes that the veteran is already receiving the 
maximum disability rating for limitation of flexion under DC 
5260 and for impairment of the knee under DC 5257.  

In addition, although the left knee is limited in flexion, 
the April 2005 VA examination shows that the knee still 
exhibits full extension (0 degrees).  Therefore, a higher 
rating under DC 5261, which requires extension limited to 30 
degrees for a 40 percent rating, is not warranted.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  However, the Board 
finds that the current 30 percent rating already compensates 
the veteran for any additional functional impairment he may 
have due to painful motion.  In this regard, the Board notes 
that the April 2005 VA examination shows that the veteran has 
full range of motion of the left knee which is reduced 
(flexion to 20 degrees) only on repetitive use.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case. 

Moreover, since the veteran has full range of motion in his 
left knee, he also cannot receive separate ratings for 
limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) (where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.).

Under these circumstances, the Board finds no basis exists 
for the assignment of a schedular rating in excess of 30 
percent for the period from April 14, 2005, for the veteran's 
service-connected left knee disability.  

Entitlement to an initial compensable rating for chronic pain 
syndrome. 

The veteran's chronic pain syndrome is rated under 38 C.F.R. 
§ 4.71a, DCs 5099-5025.  DC 5099 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 
4.27 (2006).  

Under DC 5025, a 10 percent disability rating is warranted 
for fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms when continuous medication is required for control.  
A 20 percent rating is assigned when it is episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent rating is 
assigned when there is that are constant, or nearly so, and 
refractory to therapy.  A note under DC 5025 states that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

Analysis

On VA examination in May 2000, the veteran complained of 
losing feeling in his hands, wrists, toes and lower legs.  
Physical examination revealed normal range of motion in his 
cervical spine, back, hips, arms and legs.  The veteran could 
make a fist bilaterally and hand strength was normal.  

On VA examination in April 2005, the veteran denied taking 
any medication for his chronic pain syndrome.  Clinical 
evaluation indicated that the veteran suffered from muscular 
pain on both sides of his body, his spine and his 
extremities.  There were tender points around the 
costochondral areas, the knee and the back.  There was no 
associated fatigue.  There was no actual sleep disturbance 
but he woke up stiff in the morning.  There was some 
paresthesias in his legs and hands intermittently.  There was 
no chronic headache, irritable bowel symptoms, depression or 
anxiety.  There were also no Raynaud-type symptoms.  He was 
currently on no therapy or prescription drugs and did not see 
a physician on a regular basis.  X-rays of the thoracic spine 
revealed degenerative changes.  The diagnosis was chronic 
pain syndrome in his upper and lower spine.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for chronic 
pain syndrome.  A compensable evaluation under DC requires 
widespread musculoskeletal pain and tender points that 
require continuous medication for control.  While the Board 
concedes that the veteran has widespread musculoskeletal 
pain, as noted by the April 2005 VA examiner, he does not 
require continuous medication for control of pain.  The 
veteran stated on the April 2005 examination that he did not 
take any medication, either prescription or over-the-counter, 
for pain and that he did not see a physician on a regular 
basis.  Therefore, the objective medical evidence of record 
does not support a compensable evaluation for chronic pain 
syndrome.  

As the disability at issue is musculoskeletal in nature, the 
Board must also consider any additional functional limitation 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  However, because the veteran retains, full range of 
motion in his spine and extremities, despite the 
musculoskeletal pain, DeLuca considerations do not serve to 
justify a higher evaluation here.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
In accordance with Fenderson, supra, the Board has also 
considered whether the veteran is entitled to a higher rating 
for any portion of the initial evaluation period.  However, 
at no time since the effective date of the grant of service 
connection does the evidence show entitlement to a 
compensable rating.



Entitlement to an initial compensable rating for 
costochonritis. 

The veteran's costochonritis is rated under 38 C.F.R. § 4.73, 
DCs 5399-5321.  DC 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.73.  

DC 5321 concerns injuries to Muscle Group XXI, muscles of 
respiration (thoracic muscle group).  Under this diagnostic 
code, a noncompensable evaluation is assigned for slight 
impairment, a 10 percent rating is assigned for moderate 
impairment and a 20 percent rating is assigned for moderately 
severe or severe injuries.  38 C.F.R. § 4.73, DC 5321 (2006).

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c) (2006).  A 
slight disability of the muscles is manifested by a simple 
wound of muscle without debridement or infection.  The 
objective findings of such slight disability include minimal 
scar; no evidence of fascial defect, atrophy or impaired 
tonus; and no impairment of function or metallic fragment 
retained in the muscle tissue.  See 38 C.F.R. §§ 4.56 
(d)(1)(i), (iii) (2006).

A moderate disability of the muscles indicates a through and 
through, or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. The objective findings 
of such moderate disability include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance; impairment of muscle tonus and loss of 
power; or lowered threshold of fatigue when compared to the 
sound side. See 38 C.F.R. §§ 4.56 (d)(2)(i), (iii) (2002).



Analysis

On VA examination in May 2000, the veteran complained of 
chest pain four or five times a month for a transitory 
period.  Physical examination revealed tenderness over the 
right 3rd and 4th costochondral joints to palpation.  The 
chest was clear, with equal expansion.  Breath sounds were 
within normal limits.  Chest x-rays were negative.  The 
diagnosis was status-post chest injury with costochrondritis.  
The examiner indicated that the disability did not cause any 
functional limitations.  

When examined by VA in April 2005, the veteran stated that 
parasternal pain flared-up for 10 to 30 minutes one to two 
times a week.  He indicated that there had never been an 
actual infection, just an inflammation.  He denied taking any 
medication or losing any time from work because of the 
condition.  Physical examination revealed tender points 
around the costochondral areas.  Evaluation of the ribs was 
within normal limits.  The examiner concluded that the 
veteran had costochonritis with intermittent flare-ups.  

Upon a review of the evidence, the Board finds that, while 
the evidence fails to demonstrate that the veteran sustained 
a gunshot wound to the pleural cavity, it was appropriate to 
rate the veteran's disability by analogy under DC 5321 in 
that his symptoms consist of chest pain.  The Board notes, 
however, that there are no bases to assign an evaluation in 
excess of 0 percent for the veteran's costochondritis under 
DC 5321 or any other DC pertaining to the lungs.  
Specifically, the evidence shows the veteran's lungs are 
clear with equal expansion.  Additionally, the veteran's 
costochondritis is merely characterized by reported chest 
pain, and the medical evidence does not show symptoms of 
muscle disability such as loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In fact, the May 2000 VA examiner concluded that 
the veteran's costochonritis did not cause any functional 
limitations.  

As such, the Board finds that the preponderance is against 
the veteran's claim, and the claim must be denied.  The 
initial rating assigned for the veteran's costochondritis is 
appropriate, and thus, the criteria for an increased initial 
rating in excess of 0 percent have not been met for any 
period during the pendency of the appeal.  See Fenderson, 
supra.  Under these circumstances, the doctrine of reasonable 
doubt is not for application.


ORDER

Entitlement to an initial rating higher than 10 percent from 
March 14, 2000, to April 13, 2005, for patellofemoral 
syndrome of the left knee with degenerative changes, and for 
a rating higher than 30 percent as of April 14, 2005 is 
denied.  

Entitlement to an initial compensable rating for chronic pain 
syndrome is denied. 

Entitlement to an initial compensable rating for 
costochonritis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


